      Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 1 of 24




 1   Michael P. Balaban State Bar No. 9370
     LAW OFFICES OF MICHAEL P. BALABAN
 2   10726 Del Rudini Street
     Las Vegas, NV 89141
 3   (702)586-2964
     Fax: (702)586-3023
 4
     Attorney for Plaintiff
 5
 6
 7
 8
 9                                UNITED STATES DISTRICT COURT

10                                       DISTRICT OF NEVADA

11
     RONNI BOSKOVICH,                               )       CASE NO.
12                                                  )
                                                    )       1. SEX/GENDER DISCRIMINATION IN
13                   Plaintiff,                     )          VIOLATION OF TITLE VII OF THE
                                                    )          CIVIL RIGHTS ACT
14           vs.                                    )       2. HOSTILE ENVIRONMENT SEXUAL
                                                    )          HARASSMENT IN VIOLATION OF
15                                                  )          TITLE VII OF THE CIVIL RIGHTS ACT
16   NYE COUNTY, a political subdivision, and )             3. RETALIATION IN VIOLATION OF THE
                                                    )          TITLE VII OF THE CIVIL RIGHTS ACT
     municipality including its department, NYE     )       4. WRONGFUL TERMINATION IN
17   COUNTY DISTRICT ATTORNEY’S                     )          VIOLATION OF PUBLIC POLICY
     OFFFICE; CHRIS ARABIA, in his individual )             5. VIOLATION OF 42 U.S.C. §1983 EQUAL
18   and official capacity; LEO BLUNDO, in his      )          PROTECTION
19   individual and official capacity; DOES I -50; ))       6. BREACH OF IMPLIED-IN-FACT
                                                               CONTRACT
     and ROE CORPORATIONS I -50,                    )       7. BREACH OF THE COVENANT OF
20                                                  )          GOOD FAITH AND FAIR DEALING
                                                    )       8. INTERFERENCE WITH PROSPECTIVE
21                   Defendants.                    )          ECONOMIC ADVANTAGE
                                                    )       9. INTENTIONAL INFLICTION OF
22                                                  )          EMOTIONAL DISTRESS
                                                    )       10. DEFAMATION
23                                                  )
                                                    )
24                                                  )       JURY DEMAND
                                                    )
25
26          Plaintiff RONNI BOSKOVICH ("Plaintiff" or "Boskovich”) alleges as follows:

27           1.      This action is brought pursuant Title VII of the Civil Rights Act of 1964, 42 USC
28   §2000e, et seq. (hereinafter “Title VII”), 42 U.S.C. §1983 Equal Protection and various state laws.



                                                        1
      Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 2 of 24




 1          2.      Jurisdiction is predicated on the code sections referenced above as well as 28
 2   U.S.C. § 1331, as this action involves a federal question. The court has supplemental jurisdiction
 3   over the state law claims.
 4          3.      The events or omissions giving rise to Plaintiff's claim occurred in this judicial
 5   district, thus venue is proper here pursuant to 28 U.S.C. §1391(b)(2), and the ends of justice so
 6   require.
 7
            4.      At all relevant times, NYE COUNTY, a political subdivision, and municipality
 8
     including its department, NYE COUNTY DISTRICT ATTORNEY’S OFFFICE (“Defendant Nye
 9
     County”) employed fifteen (15) or more employees for each working day during each of 20 or
10
     more calendar workweeks in the current or preceding calendar year, and are therefore subject to
11
     the provisions of the Title VII.
12
                                                 PARTIES
13
            5.      Plaintiff, Boskovich, is a citizen of the United States and a resident of the State of
14
     Nevada, County of Nye and Town of Pahrump.
15
            6.      Defendant Nye County is a county organized under the laws of the State of Nevada.
16
17          7.      Plaintiff is informed and believes and thereon alleges that at all relevant times

18   giving rise to the claims asserted, Plaintiff was employed in Pahrump, Nevada by Defendant Nye

19   County.

20          8.      Defendant is an employer within the meaning of 42 USC §2000e(b).
21          9.      Defendant Chris Arabia (“Defendant Arabia”) is a citizen of the United States and a
22   resident of the State of Nevada, County of Nye and Town of Pahrump.
23          10.     Leo Blundo (“Defendant Blundo”) is a citizen of the United States and a resident of
24   the State of Nevada, County of Nye and Town of Pahrump.
25          11.     Defendant Arabia is the current District Attorney for Defendant Nye County.
26          12.     Defendant Blundo is a current Nye County Commissioner.
27
            13.     Doe Defendants 1 through 50 inclusive and Roe Corporation Defendants 1 through
28



                                                      2
      Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 3 of 24




 1   50 inclusive, are unknown at the present time and thus sued by Plaintiff in such fictitious names.
 2   Plaintiff alleges however that said Defendants are in some manner responsible for the damages
 3   sustained by Plaintiff and that said Defendants will be named with peculiarity once their identities
 4   are known. At such time, Plaintiff will seek leave of court to state more fully herein the names
 5   and acts of said Defendants.
 6                                   EXHAUSTION OF REMEDIES
 7
            14.     Plaintiff timely filed a “Charge of Discrimination” with the Nevada Equal Rights
 8
     Commission ("NERC") and Equal Employment Opportunity Commission (“EEOC”) and
 9
     requested a Notice of Right to Sue which has to be issued by U.S. Department of Justice. See copy
10
     of letter from the EEOC Los Angeles District Office dated February 18, 2021, a copy of which is
11
     attached to Complaint as Exhibit “A”.
12
            15.     Boskovich was forced to file her complaint before receiving her Notice of Right to
13
     Sue the U.S. Department of Justice because of the statute of limitations on some of her causes of
14
     action. Once the Notice of Right to Sue letter is received from the U.S. Department of Justice,
15
     Boskovich will amend her complaint and include the Notice of Right to Sue letter.
16
17                                     GENERAL ALLEGATIONS

18          16.     Plaintiff was hired by Defendant Nye County as a part-time law clerk sometime in

19   September 2017. Once she received her law license she became a full-time Civil Deputy DA on

20   October 9, 2017 through January 7, 2019 when Boskovich became a Criminal Deputy DA, until
21   she was discharged on April 22, 2019.
22          17.     On or about January 7, 2019 Defendant Arabia took office as Nye County DA.
23          18.     On or about January 7, 2019 Defendant Blundo took office as Nye County
24   Commissioner.
25          19.     Upon information and belief, Defendant Blundo and Defendant Arabia have a close
26   personal relationship.
27
            20.     Upon information and belief, Defendants Arabia and Blundo targeted Plaintiff,
28



                                                      3
      Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 4 of 24




 1   since they took office, in part, because of the sexual orientation of Boskovich’s father Ron
 2   Boskovich (“R. Boskovich”) and her step-father Brett Waggoner (“Waggoner”).
 3           21.    Both R. Boskovich and Waggoner are homosexual males and were married at one
 4   time.
 5           22.    R. Boskovich ran against Blundo for Nye County Commissioner in 2018 but lost.
 6           23.    Defendant Arabia and Defendant Blundo have made numerous comments
 7
     degrading her father and step-father’s sexuality as a tactic to negatively influence Boskovich’s
 8
     career at Nye County.
 9
             24.    On January 7, 2019, Defendant Arabia’s first day in office, he transferred Plaintiff
10
     from the Civil Division of the DA’s Office to the Criminal Division, despite her protests.
11
             25.    Defendant Arabia began a campaign of harassment and intimidation against
12
     Plaintiff, in part, because of her father’s political aspirations and her father and step-father’s status
13
     as homosexual males.
14
             26.    Defendant Blundo would refer to Plaintiff, R. Boskovich and Waggoner as the
15
     “Trifecta of Evil.”
16
17           27.    Upon information and belief, Defendant Arabia and/or Defendant Blundo were

18   instrumental in starting rumors that Plaintiff engaged in sexual or inappropriate relations with

19   Dennis Hof, a well-known brothel owner (now deceased) and with John Koenig, the then-

20   Chairman of the Nye County Board of Commissioners.
21           28.    Upon information and belief, Defendant Arabia told R. Boskovich that Defendant
22   Blundo offered Defendant Arabia to campaign for him in return for Defendant Arabia firing
23   Boskovich, among other things, once he took office.
24           29.    Even though Defendant Blundo ultimately wanted Boskovich fired he took a liking
25   to her sexually as he did other women at Nye County.
26           30.    On January 24, 2019, shortly after he took office, Defendant Blundo hugged
27
     Plaintiff inappropriately. As he was hugging Boskovich, he whispered to her that they were not
28
     on the clock, so this was ok. Plaintiff felt totally offended and interpreted Defendant Blundo’s


                                                         4
      Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 5 of 24




 1   conduct as sexual harassment and a sexual advance towards her.
 2             31.   At the end of the evening Defendant Blundo hugged Boskovich again and kissed
 3   her on her cheek inappropriately causing Plaintiff to feel very uncomfortable.        Boskovich
 4   interpreted Defendant Blundo’s continued inappropriate behavior as further sexual harassment
 5   and unwanted sexual advances towards her.
 6             32.   Further during her employment, Plaintiff would constantly catch Defendant
 7
     Blundo staring at her breasts inappropriately. Boskovich interpreted this as sexual harassment in
 8
     the workplace. This sexual harassment and sexual advances towards her continued until Plaintiff
 9
     was discharged.
10
               33.   In early March 2019 Boskovich complained to Danelle Shamrell, Human
11
     Resources Director, about Defendant Blundo’s behavior. Shamrell’s response to Plaintiff was
12
     that she had received several other complaints of sexual harassment or unwanted sexual
13
     advances against Defendant Blundo from other women in the County, however nothing was
14
     done to address and/or correct Defendant Blundo’s behavior.
15
               34.   On March 18, 2019, Plaintiff was interrogated on two separate occasions by
16
17   Defendant Arabia’s subordinates, regarding alleged misconduct, which Boskovich unequivocally

18   denied.

19             35.   After work on March 18, 2019, Boskovich and Waggoner spoke with Shamrell and

20   expressed concerns over the conduct of Defendant Arabia’s subordinates.
21             36.   Upon information and belief, Waggoner filed ethics complaints against
22   Defendant Arabia and/or Defendant Blundo prior to Boskovich’s termination.
23             37.   Shortly after Boskovich reported Defendant Blundo’s behavior to Shamrell
24   Plaintiff was discharged on April 22, 2019 leading Boskovich to conclude that she was
25   terminated in retaliation for complaining of sexual harassment in the workplace by Defendant
26   Blundo and for refusing to acquiesce to Defendant Blundo’s continued sexual advances
27
     towards her.
28



                                                     5
      Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 6 of 24




 1          38.     After Boskovich was terminated, she submitted a demand to Defendant Arabia,
 2   pursuant to NRS, detailing the reasoning behind her termination. Defendant Arabia provided
 3   Plaintiff with a response, detailing many of the same false accusations of misconduct and
 4   unethical actions that she was interrogated about on March 18, 2019.
 5          39.     Boskovich subsequently applied for one of the Public Defender contracts for
 6   Nye County.
 7
            40.     Upon information and belief, Defendants Arabia and Blundo attempted to
 8
     prevent her from being awarded that contract. Indeed, Defendant Blundo was the only “no”
 9
     vote on the motion to award Boskovich and four others the Public Defender Contracts on the
10
     June 18, 2019 Board of County Commission Agenda.                Additionally, when Defendant
11
     Boskovich’s contract was up for renewal in May 2020, Defendant Blundo was again the only
12
     “no” vote.
13
            41.     After Plaintiff was awarded one of the Public Defender contracts, Defendant Arabia
14
     set policies to ensure that Boskovich was entirely denied physical access to the District Attorney’s
15
     Office, with those policies going into effect on July 1, 2019, Plaintiff’s very first day as a Public
16
17   Defender.

18          42.     Defendant Arabia further issued a directive to the District Attorney’s Office

19   attorneys applicable solely to Plaintiff that no extensions or professional courtesies are to be

20   extended in any case in which Boskovich was the assigned Public Defender.
21          43.     On or about July 16, 2019, an article was published in the Pahrump Valley Times
22   newspaper that contained all of the false allegations Defendant Arabia had made against
23   Boskovich in his response to her demand for reasons of termination.
24          44.     On or about August 19, 2019, Defendant Arabia filed a Bar Complaint against
25   Plaintiff, in which the allegations tracked almost identically to the false accusations made by
26   Defendant Arabia regarding his alleged reasons for termination.           Additionally, there were
27
     statements in this Bar Complaint suggesting Boskovich was having a sexual or inappropriate
28



                                                       6
      Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 7 of 24




 1   relationship with Hof and/or Koenig. Finally, the Bar Complaint included derogatory information
 2   regarding the relationship between R. Boskovich and Waggoner.
 3           45.     After approximately nine months of investigation, this Bar Complaint was
 4   unanimously dismissed against Plaintiff.
 5           46.     Defendant Nye County allowed Defendant Arabia and Defendant Blundo to
 6   continue to abuse their office and positions.
 7
                                          FIRST CAUSE OF ACTION
 8
                         (For Sex/Gender Discrimination in Violation of Title VII)
 9
                                        (Against Defendant Nye County)
10
             47.     Plaintiff Boskovich incorporates the allegation set forth in paragraphs 1 through 46,
11
     inclusive, as if fully set forth herein.
12
             48.     This cause of action is brought pursuant to Title VII to obtain relief for Plaintiff for
13
     terminating her, or otherwise discriminating against her in the terms, conditions or privileges of her
14
     employment because of his sex/gender Discrimination in violation of Title VII.
15
             49.     As previously set forth herein above, Boskovich was discriminated against and
16
17   eventually terminated because of her sex/gender in violation of Title VII.

18           50.     This included Defendant Arabia singling Plaintiff out once he took office as the

19   Nye County DA on January 7, 2019 and requiring Boskovich to perform job duties that were not

20   required by similarly situated males.
21           51.     It also included Defendant Arabia terminating Plaintiff, at least in part, because of
22   her sex/gender and on information and belief replacing her with a male who had equal or lesser
23   qualification and experience than Boskovich.
24           52.     As a direct, foreseeable, and legal result of this discrimination because of her
25   sex/gender, Plaintiff has suffered, overall economic losses in earnings, bonuses, job benefits and
26   expenses, in an amount to be proven at trial which exceeds the minimum jurisdictional limits of
27
     this Court.
28



                                                        7
      Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 8 of 24




 1           53.       As a further direct, foreseeable, and legal result of this discrimination because of
 2   his sex/gender, Plaintiff has suffered indignity, mental anguish, humiliation, emotional distress,
 3   nervousness, tension, anxiety, recurring nightmares, depression, inconvenience and loss of
 4   enjoyment of life and other pecuniary losses, the extent of which is not fully known at this time,
 5   for which he seeks damages in an amount in excess of the minimum jurisdictional limits of the
 6   Court, also to be proven at the time of trial.
 7
             54.       In acting as they did, Defendant Nye County knowingly, willfully, and
 8
     intentionally acted in conscious disregard of Plaintiff's rights. Their conduct was despicable, has
 9
     subjected Plaintiff to oppression, and it warrants an award of punitive and exemplary damages in
10
     favor of Plaintiff, in a sum according to proof at trial.
11
             55.       Plaintiff claims the damages alleged herein, together with prejudgment interest as
12
     provided by law, in a sum according to proof at trial.
13
             56.       Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
14
     his claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
15
     proof at trial.
16
17                                       SECOND CAUSE OF ACTION

18                 (For Hostile Environment Sexual Harassment in violation of Title VII)

19                                      (Against Defendant Nye County)

20           57.       Plaintiff Boskovich incorporates the allegations set forth in paragraphs 1 through
21   56, inclusive, as if fully set forth herein.
22           58.       This cause of action is brought pursuant to Title VII as it involves a claim by
23   Plaintiff for "Hostile Environment" sexual harassment which is governed by Title VII.
24           59.       As previously set forth herein above, Plaintiff was sexually harassed by Defendant
25   Blundo and Defendant Arabia which created a "Hostile Environment" in the workplace for
26   Boskovich.
27
             60.       This included Defendant Blundo hugging Plaintiff and kissing Boskovich on her
28



                                                          8
      Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 9 of 24




 1   cheek inappropriately causing her to feel very uncomfortable on January 24, 2019, Plaintiff
 2   constantly catching Defendant Blundo staring at her breasts inappropriately which continued until
 3   Plaintiff was terminated and Defendant Arabia and/or Defendant Blundo starting rumors that
 4   Boskovich was engaged in sexual or inappropriate relations with brothel owner Hof or then-
 5   Chairman of the Nye County Board of Commissioners Koenig.
 6           61.     This was in violation of Nye County’s policy on sexual harassment which defines
 7
     sexual harassment as unwelcome sexual advances and requests for sexual favors, and includes
 8
     other physical or verbal conduct of a sexual nature when, among other conditions, it creates an
 9
     intimidating, hostile or offensive environment for working.
10
             62.     Further although Boskovich reported Defendant Blundo’s behavior to Human
11
     Resources Director Shamrell in early March 2019 as several other women before her had, nothing
12
     was done to address and/or correct Defendant Blundo’s behavior.
13
             63.     As a direct, foreseeable, and legal result of this sexual harassment by Defendant
14
     Blundo and the failure of Defendant Nye County to address and/or correct the situation
15
     appropriately, Plaintiff has suffered panic attacks, embarrassment, being unable to sleep, indignity,
16
17   mental anguish, humiliation, emotional distress, nervousness, tension, anxiety, recurring

18   nightmares, depression, inconvenience and loss of enjoyment of life and other pecuniary losses,

19   the extent of which is not fully known at this time, for which she seeks damages in an amount in

20   excess of the minimum jurisdictional limits of the Court, also to be proven at the time of trial.
21           64.     In acting as they did, Defendant Nye County knowingly, willfully, and
22   intentionally acted in conscious disregard of Plaintiff's rights. Their conduct was despicable, has
23   subjected Plaintiff to oppression, and it warrants an award of punitive and exemplary damages in
24   favor of Plaintiff, in a sum according to proof at trial.
25           65.     Plaintiff claims the damages alleged herein, together with prejudgment interest as
26   provided by law, in a sum according to proof at trial.
27
             66.     Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
28



                                                         9
     Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 10 of 24




 1   her claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
 2   proof at trial.
 3                                       THIRD CAUSE OF ACTION
 4                                 (For Retaliation in Violation of Title VII)
 5                                      (Against Defendant Nye County)
 6           67.       Plaintiff Boskovich incorporates the allegation set forth in paragraphs 1 through 66,
 7
     inclusive, as if fully set forth herein.
 8
             68.       This cause of action is brought pursuant to Title VII as it involves a claim by
 9
     Plaintiff for Retaliation in violation of Title VII.
10
             69.       As set forth herein above, Plaintiff reported Defendant Blundo's conduct in
11
     violation Title VII to Human Resources Director Shamrel and was then retaliated against by being
12
     terminated on April 22, 2019.
13
             70.       As a direct, foreseeable, and legal result of Defendant Nye County's Retaliation,
14
     Plaintiff has suffered, overall economic losses in earnings, bonuses, job benefits and expenses, in
15
     an amount to be proven at trial which exceeds the minimum jurisdictional limits of this Court.
16
17           71.       As a further direct, foreseeable, and legal result of Defendant Nye County's

18   Retaliation, Plaintiff has suffered indignity, mental anguish, humiliation, emotional distress,

19   nervousness, tension, anxiety, recurring nightmares, depression, inconvenience and loss of

20   enjoyment of life and other pecuniary losses, the extent of which is not fully known at this time,
21   for which she seeks damages in an amount in excess of the minimum jurisdictional limits of the
22   Court, also to be proven at the time of trial.
23           72.       In acting as they did, Defendant Nye County knowingly, willfully, and
24   intentionally acted in conscious disregard of Plaintiff's rights. Their conduct was despicable, has
25   subjected Plaintiff to oppression, and it warrants an award of punitive and exemplary damages in
26   favor of Plaintiff, in a sum according to proof at trial.
27
             73.       Plaintiff claims the damages alleged herein, together with prejudgment interest as
28



                                                            10
     Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 11 of 24




 1   provided by law, in a sum according to proof at trial.
 2           74.       Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
 3   her claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
 4   proof at trial.
 5                                        FOURTH CAUSE OF ACTION
 6                          (For Wrongful Discharge in Violation of Public Policy)
 7
                                         (Against Defendant Nye County)
 8
             75.       Plaintiff Boskovich incorporates the allegations set forth in paragraphs 1 through 74,
 9
     inclusive, as if fully set forth herein.
10
             76.       Public policy in the State of Nevada dictates that employees not be terminated
11
     because of the sexual orientation of their father or step-father or because they report sexual
12
     harassment they experience at work.
13
             77.       Plaintiff believes, alleges, and will prove at trial that a motivating factor in
14
     Defendant Nye County's decision to discharge Plaintiff was because of the sexual orientation of
15
     Boskovich’s father R. Boskovich and her step-father Waggoner and in retaliation for reporting to
16
17   human resources the sexual harassment she experienced from Defendant Blundo.

18           78.       As a direct, foreseeable, and legal result of the Defendant Nye County’s Wrongful

19   Termination of Plaintiff in Violation of Public Policy, Plaintiff has suffered, overall economic

20   losses in earnings, bonuses, job benefits and expenses, in an amount to be proven at trial which
21   exceeds the minimum jurisdictional limits of this Court.
22           79.       As a further direct, foreseeable, and legal result of Defendant Nye County's
23   Wrongful Termination of Plaintiff in Violation of Public Policy, Plaintiff has suffered indignity,
24   mental anguish, humiliation, emotional distress, nervousness, tension, anxiety, recurring
25   nightmares, depression, inconvenience and loss of enjoyment of life and other pecuniary losses,
26   the extent of which is not fully known at this time, for which she seeks damages in an amount in
27
     excess of the minimum jurisdictional limits of the Court, also to be proven at the time of trial.
28



                                                          11
     Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 12 of 24




 1           80.       In acting as they did, Defendant Nye County knowingly, willfully, and
 2   intentionally acted in conscious disregard of Plaintiff's rights. Their conduct was despicable, has
 3   subjected Plaintiff to oppression, and it warrants an award of punitive and exemplary damages in
 4   favor of Plaintiff, in a sum according to proof at trial.
 5           81.       Plaintiff claims the damages alleged herein, together with prejudgment interest as
 6   provided by law, in a sum according to proof at trial.
 7
             82.       Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
 8
     her claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
 9
     proof at trial.
10
                                          FIFTH CAUSE OF ACTION
11
                                 (Violation of 42 U.S.C. §1983 Equal Protection)
12
               (Against Defendant Nye County, Defendant Arabia and Defendant Blundo)
13
             83.       Plaintiff Boskovich incorporates the allegations set forth in paragraphs 1 through
14
     82, inclusive, as if fully set forth herein.
15
             84.       This cause of action is brought pursuant to 42 U.S.C. §1983 to obtain relief for
16
17   Plaintiff for violation of her right to equal protection of the laws of the United States.

18           85.       Defendants Arabia and Blundo violated Plaintiff’s right to equal protection of the

19   laws pursuant to 42 U.S.C. §1983 when they, inter alia:

20                 a. Discriminated against Plaintiff because of the sexual orientation of her father R.
21                     Boskovich and her step-father Waggoner.
22                 b. Discriminated against and openly targeted Plaintiff’s employment with Nye
23                     County.
24           86.       Defendant Nye County violated Plaintiff’s right to equal protection of the laws
25   pursuant to 42 U.S.C. §1983 when it, inter alia:
26                 a. Discriminated against Plaintiff because of the sexual orientation of her father R.
27
                       Boskovich and her step-father Waggoner and by failing to address Plaintiff’s
28



                                                          12
     Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 13 of 24




 1                     complaints of sexual harassment against Defendant Blundo.
 2           87.       As a direct, foreseeable, and legal result of this discrimination because of
 3   her equal protection under 42 U.S.C. §1983, Plaintiff has suffered, overall economic losses in
 4   earnings, bonuses, job benefits and expenses, in an amount to be proven at trial which exceeds the
 5   minimum jurisdictional limits of this Court.
 6           88.       As a further direct, foreseeable, and legal result of this discrimination because of
 7
     her equal protection under 42 U.S.C. §1983, Plaintiff has suffered indignity, mental anguish,
 8
     humiliation, emotional distress, nervousness, tension, anxiety, recurring nightmares, depression,
 9
     inconvenience and loss of enjoyment of life and other pecuniary losses, the extent of which is not
10
     fully known at this time, for which she seeks damages in an amount in excess of the minimum
11
     jurisdictional limits of the Court, also to be proven at the time of trial.
12
             89.       In acting as they did, Defendants knowingly, willfully, and intentionally acted in
13
     conscious disregard of Plaintiff's rights. Their conduct was despicable, has subjected Plaintiff to
14
     oppression, and it warrants an award of punitive and exemplary damages in favor of Plaintiff, in a
15
     sum according to proof at trial.
16
17           90.       Plaintiff claims the damages alleged herein, together with prejudgment interest as

18   provided by law, in a sum according to proof at trial.

19           91.       Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of

20   her claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
21   proof at trial.
22                                         SIXTH CAUSE OF ACTION
23                                 (For Breach of Implied-In-Fact Contract)
24                                       (Against Defendant Nye County)
25           92.       Plaintiff Boskovich incorporates the allegations set forth in paragraphs 1 through 91,
26   inclusive, as if fully set forth herein.
27
             93.       Plaintiff was employed by Defendant Nye County under an Implied-in-Fact contract
28



                                                         13
     Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 14 of 24




 1   which Plaintiff relied on throughout her employment with Defendant Nye County.
 2            94.    Defendant Nye County impliedly promised Plaintiff that Defendant Nye County
 3   would treat her fairly and justly and only terminate Plaintiff for "good cause".
 4            95.    Plaintiff reasonably relied upon Defendant Nye County's promise to treat her fairly
 5   and justly and only terminate her for "good cause" and in reliance on Defendant Nye County's
 6   promise Plaintiff accepted a job at the Nye County District Attorney’s Office.
 7
              96.    Defendant Nye County breached the parties’ Implied-in-Fact contract by not treating
 8
     Plaintiff fairly and justly when they terminated her employment unjustly and in bad faith even though
 9
     she was performing her job as a Civil Deputy District Attorney/Criminal Deputy District Attorney
10
     satisfactorily with no prior verbal or written reprimands or any disciplinary action.
11
              97.    As a direct, foreseeable, and legal result of the Defendant Nye County’s breach of
12
     the parties’ Implied-in-Fact contract, Plaintiff has suffered and continues to suffer, substantial
13
     losses in earnings, bonuses, job benefits and expenses including expenses in the search for
14
     comparable employment.
15
              98.    As a further direct, foreseeable, and legal result of the Defendant Nye County’s
16
17   breach of the parties’ Implied-in-Fact contract, Plaintiff has suffered indignity, mental anguish,

18   humiliation, emotional distress, nervousness, tension, anxiety, recurring nightmares, depression,

19   inconvenience and loss of enjoyment of life and other pecuniary losses, the extent of which is not

20   fully known at this time, for which she seeks damages in an amount in a sum according to proof at
21   trial.
22            99.    In acting as they did, Defendant Nye County knowingly, willfully, and
23   intentionally acted in conscious disregard of Plaintiff's rights. Their conduct was despicable, has
24   subjected Plaintiff to oppression, and it warrants an award of punitive and exemplary damages in
25   favor of Plaintiff, in a sum according to proof at trial.
26            100.   Plaintiff claims the damages alleged herein, together with prejudgment interest as
27
     provided by law, in a sum according to proof at trial.
28



                                                        14
     Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 15 of 24




 1           101.      Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
 2   her claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
 3   proof at trial.
 4                                       SEVENTH CAUSE OF ACTION
 5                      (For Breach of the Covenant of Good Faith and Fair Dealing)
 6                                       (Against Defendant Nye County)
 7
             102.      Plaintiff Boskovich incorporates the allegations set forth in paragraphs 1 through 101,
 8
     inclusive, as if fully set forth herein.
 9
             103.      As a result of the employment relationship which existed between Plaintiff and
10
     Defendant Nye County, the expressed and implied promises made in connection with that
11
     relationship, and the acts, conduct, and communication resulting in these implied promises,
12
     Defendant Nye County promised to act in good faith towards and deal fairly with Plaintiff which
13
     requires, among other things, that:
14
             (a)       Each party in the relationship must act with good faith towards the other concerning
15
     all matters related to the employment;
16
17           (b)       Each party in the relationship must act with fairness towards the other concerning all

18   matters related to the employment;

19           (c)       Neither party would take any action to unfairly prevent the other from obtaining the

20   benefits of the employment relationship;
21           (d)       Defendant employer would similarly treat employees who are similarly situated;
22           (e)       Defendant would comply with its own representations, rules, policies and procedures
23   in dealing with Plaintiff;
24           (f)       Defendant would not terminate Plaintiff without a fair and honest cause, regulated by
25   good faith on Defendant's part;
26           (g)       Defendant would not terminate Plaintiff in an unfair manner; and
27
             (h)       Defendant would give Plaintiff's interests as much consideration as it gave its own
28



                                                         15
     Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 16 of 24




 1   interests.
 2           104.      Defendant's discharge of Plaintiff was wrongful, in "bad faith", and unfair, and
 3   therefore a violation of Defendant's legal duties. Defendant breached the Covenant of Good Faith
 4   and Fair Dealing by terminating Plaintiff’s employment even though she was performing her job as a
 5   Civil Deputy District Attorney/Criminal Deputy District Attorney satisfactorily.
 6           105.      Defendant's breach of the Covenant of Good Faith and Fair Dealing was a
 7
     substantial factor in causing damage and injury to Plaintiff.
 8
             106.      As a direct, foreseeable, and legal result of the Defendant’s breach of the Covenant
 9
     of Good Faith and Fair Dealing, Plaintiff has suffered and continues to suffer, substantial losses in
10
     earnings, bonuses, job benefits and expenses including expenses in the search for comparable
11
     employment.
12
             107.      As a further direct, foreseeable, and legal result of the Defendant’s Breach of the
13
     Covenant of Good Faith and Fair Dealing, Plaintiff has suffered indignity, mental anguish,
14
     humiliation, emotional distress, nervousness, tension, anxiety, recurring nightmares, depression,
15
     inconvenience and loss of enjoyment of life and other pecuniary losses, the extent of which is not
16
17   fully known at this time, for which she seeks damages in a sum according to proof at trial.

18           108.      In acting as they did, Defendant knowingly, willfully, and intentionally acted in

19   conscious disregard of Plaintiff's rights. Their conduct was despicable, has subjected Plaintiff to

20   oppression, and it warrants an award of punitive and exemplary damages in favor of Plaintiff, in a
21   sum according to proof at trial.
22           109.      Plaintiff claims the damages alleged herein, together with prejudgment interest as
23   provided by law, in a sum according to proof at trial.
24           110.      Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
25   her claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
26   proof at trial.
27
     ///
28



                                                        16
     Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 17 of 24




 1                                        EIGHTH CAUSE OF ACTION
 2                        (For Interference with Prospective Economic Advantage)
 3             (Against Defendant Nye County, Defendant Arabia and Defendant Blundo)
 4           111.     Plaintiff Boskovich incorporates the allegations set forth in paragraphs 1 through 110,
 5   inclusive, as if fully set forth herein.
 6           112.     As set forth above, after Plaintiff was terminated by Defendant Nye County she
 7
     applied for one of the Public Defender contracts for Nye County and on information and belief
 8
     Defendants Arabia and Blundo attempted to prevent her from being awarded that contract.
 9
             113.     This included Defendant Blundo being the only “no” vote amongst the County
10
     Commissioners on the motion to award Boskovich and four others the Public Defender Contracts on
11
     the June 18, 2019 Board of County Commission Agenda and Defendant Blundo was again the only
12
     “no” vote when Plaintiff’s contract came up for renewal in May of 2020.
13
             114.     For his part, once Boskovich was awarded one of the contracts, Defendant Arabia
14
     set polices to ensure that Boskovich was entirely denied physical access to the District Attorney’s
15
     Office with those policies going into effect on July 1, 2019, Plaintiff’s very first day as a Public
16
17   Defender.

18           115.     Further Defendant Arabia issued a directive to the District Attorney’s Office

19   attorneys applicable solely to Boskovich that no extensions or professional courtesies are to be

20   extended in any case in which Plaintiff was the assigned Public Defender.
21           116.     All these actions by Defendants Arabia and Blundo were done with the intent to
22   interfere with Boskovich’s prospective economic advantage on her Public Defender contract.
23           117.     As a direct and proximate result of the above mentioned conduct, Plaintiff has
24   suffered, overall economic losses in earnings, bonuses, job benefits and expenses in an amount to
25   be proven at trial which exceeds the minimum jurisdictional limits of this Court.
26           118.     As a further direct and proximate result of the above mentioned conduct, Plaintiff
27
     has suffered indignity, mental anguish, humiliation, emotional distress, nervousness, tension,
28



                                                        17
     Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 18 of 24




 1   anxiety, change in sleep patterns, depression, inconvenience and loss of enjoyment of life and
 2   other pecuniary losses, the extent of which is not fully known at this time, for which Plaintiff
 3   seeks damages in an amount in excess of the minimum jurisdictional limits of the Court, also to be
 4   proven at the time of trial.
 5           119.      In acting as they did, Defendants Nye County, Arabia and Blundo knowingly,
 6   willfully, and intentionally acted in conscious disregard of Plaintiff's rights. Their conduct was
 7
     despicable, has subjected Plaintiff to oppression, and it warrants an award of punitive and
 8
     exemplary damages in favor of Plaintiff, in a sum according to proof at trial.
 9
             120.      Plaintiff claims the damages alleged herein, together with prejudgment interest as
10
     provided by law, in a sum according to proof at trial.
11
             121.      Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
12
     his claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
13
     proof at trial.
14
                                         NINTH CAUSE OF ACTION
15
16                               (Intentional Infliction of Emotional Distress)

17             (Against Defendant Nye County, Defendant Arabia and Defendant Blundo)

18           122.      Plaintiff Boskovich incorporates the allegation set forth in paragraphs 1 through

19   121, inclusive, as if fully set forth herein.

20           123.      Defendant Arabia’s and Defendant Blundo's actions outlined above and Nye
21   County’s actions by failing to do anything about Defendant Arabia’s and Defendant Blundo's
22   actions, as set forth above, constitutes extreme and outrageous conduct which was intended to
23   cause severe emotional distress to Plaintiff.
24           124.      These actions include, degrading the sexuality of Boskovich’s father and step-
25   father, starting false rumors about Plaintiff engaging in sexual or inappropriate relations with Hof
26   or Koenig, Defendant Blundo’s unwanted sexual advances and harassment towards Boskovich and
27
     Defendant Arabia making false accusations of misconduct and unethical actions against
28



                                                        18
      Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 19 of 24




 1   Boskovich and filing a State Bar Complaint against Plaintiff based on these allegation.
 2           125.      Defendant Arabia’s, Defendant Blundo's and Defendant Nye County’s actions did
 3   in fact cause severe emotional distress to Plaintiff, including but not limited to, crying attacks,
 4   embarrassment, feeling violated, having nightmares about the incident, being unable to sleep,
 5   indignity, humiliation, nervousness, tension, anxiety, recurring nightmares and depression, the
 6   extent of which is not fully known at this time, for which she seeks damages in an amount in
 7
     excess of the minimum jurisdictional limits of the Court, also to be proven at the time of trial.
 8
             126.      In acting as they did, Defendant Arabia, Defendant Blundo and Defendant Nye
 9
     County knowingly, willfully, and intentionally acted in conscious disregard of Plaintiff's rights.
10
     Defendant Arabia’s, Defendant Blundo's and Defendant Nye County’s conduct was despicable,
11
     has subjected Plaintiff to oppression, and it warrants an award of punitive and exemplary damages
12
     in favor of Plaintiff, in a sum according to proof at trial.
13
             127.      Plaintiff claims the damages alleged herein, together with prejudgment interest as
14
     provided by law, in a sum according to proof at trial.
15
             128.      Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
16
17   her claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to

18   proof at trial.

19                                       TENTH CAUSE OF ACTION

20                                              (For Defamation)
21                         (Against Defendant Nye County and Defendant Blundo)
22           129.      Plaintiff Boskovich incorporates the allegation set forth in paragraphs 1 through
23   128, inclusive, as if fully set forth herein.
24           130.      On information and belief Defendant Arabia, on behalf of himself and Nye County,
25   has been stating untrue, unprivileged, information about Plaintiff and her employment with Nye
26   County. This includes as set forth above, information about Boskovich’s job performance at Nye
27
     County and the reason for her termination and includes false and untrue accusations of misconduct
28



                                                         19
     Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 20 of 24




 1   and unethical actions.
 2           131.      Defendant Arabia, on behalf of himself and Nye County, knows this information is
 3   false and untrue but has stated it anyway to the detriment of Boskovich.
 4           132.      On information and belief, this has caused Boskovich to not be hired by prospective
 5   employers or has caused negative implications in her current contract with the Public Defender’s
 6   office, and thus has resulted in pecuniary loss to Plaintiff.
 7
             133.      Defendant Arabia’s actions, on behalf of himself and Nye County, has also caused
 8
     Plaintiff to suffer indignity, mental anguish, humiliation, emotional distress, nervousness, tension,
 9
     anxiety, change in sleep patterns, depression, inconvenience and loss of enjoyment of life and
10
     other pecuniary losses, the extent of which is not fully known at this time, for which Plaintiff
11
     seeks damages in an amount in excess of the minimum jurisdictional limits of the Court, also to be
12
     proven at the time of trial.
13
             134.      In acting as he did, Defendant Arabia, on behalf of himself and Nye County, did
14
     knowingly, willfully, and intentionally acted in conscious disregard of Plaintiff's rights.
15
     Defendant Arabia conduct, on behalf of himself and Nye County, was despicable, has subjected
16
17   Plaintiff to oppression, and it warrants an award of punitive and exemplary damages in favor of

18   Plaintiff, in a sum according to proof at trial.

19           135.      Plaintiff claims the damages alleged herein, together with prejudgment interest as

20   provided by law, in a sum according to proof at trial.
21           136.      Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
22   his claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
23   proof at trial.
24                                            PRAYER FOR RELIEF
25             WHEREFORE, Plaintiff Boskovich demands judgment against Defendant Nye County,
26   Defendant Arabia and Defendant Blundo and as follows:
27
     ///
28



                                                          20
     Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 21 of 24




 1           Against Defendant Nye County:
 2           1.      For back pay and front pay for overall economic losses in earnings, bonuses, job
 3   benefits and expenses, according to proof at time of trial;
 4           2.      For compensatory damages for mental and emotional distress, worry, indignity,
 5   mental anxiety, mortification, depression, shame, grief, inconvenience and loss of enjoyment of life
 6   and other pecuniary losses, all to Plaintiff's damage in a sum to be shown at the time of trial;
 7
             3.      For punitive damages;
 8
             4.      For attorney's fees and costs in an amount determined by the court to be reasonable;
 9
             5.      For pre-judgment interest on all damages; and
10
             6.      For any other and further relief that the court considers proper.
11
             Against Defendant Arabia:
12
             7.      For compensatory damages for mental and emotional distress, worry, indignity,
13
     mental anxiety, mortification, depression, shame, grief, inconvenience and loss of enjoyment of life,
14
     all to Plaintiff's damage in a sum to be shown at the time of trial;
15
             8.      For punitive damages;
16
17           9.      For attorney's fees and costs in an amount determined by the court to be reasonable;

18           10.     For pre-judgment interest on all damages; and

19           11.     For any other and further relief that the Court considers proper.

20           Against Defendant Blundo:
21           12.     For compensatory damages for mental and emotional distress, worry, indignity,
22   mental anxiety, mortification, depression, shame, grief, inconvenience and loss of enjoyment of life,
23   all to Plaintiff's damage in a sum to be shown at the time of trial;
24           13.     For punitive damages;
25           14.     For attorney's fees and costs in an amount determined by the court to be reasonable;
26           15.     For pre-judgment interest on all damages; and
27
             16.     For any other and further relief that the Court considers proper.
28



                                                         21
     Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 22 of 24




 1                                    DEMAND FOR JURY TRIAL
 2           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial by
 3   jury in this action.
 4
 5           DATED: 4/22/2021                      LAW OFFICES OF MICHAEL P. BALABAN
 6
 7
                                              BY: /s/ Michael P. Balaban
 8                                               Michael P. Balaban
                                                  LAW OFFICES OF MICHAEL P. BALABAN
 9                                                10726 Del Rudini Street
                                                  Las Vegas, NV 89141
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      22
Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 23 of 24
Case 2:21-cv-00670-JAD-DJA Document 1 Filed 04/22/21 Page 24 of 24
